                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                    WESTERN DIVISION



RYAN ANTHONY SAVINELL #104008                                                        PLAINTIFF


VS.                                                    CIVIL ACTION NO. 5:17-cv-104-KS-MTP


JODY BRADLEY, ET AL


              ORDER ACCEPTING MAGISTRATE JUDGE’S RECOMMENDATION
                     AND DISMISSING CASE WITH PREJUDICE, ETC.


        THIS MATTER IS BEFORE THE COURT on Defendants’ Motion for Summary

Judgment [66] and Plaintiff’s Motions for Transfer [83],[84],[85] and the Report and

Recommendation [87] of Magistrate Judge Michael T. Parker and Objection filed thereto [89] by

Plaintiff, Ryan Anthony Savinell. The Court has considered the above documents and the record

in this case and does hereby find as follows:

                                               I. BACKGROUND

            Plaintiff, a post-conviction inmate, proceeding pro se and in forma pauperis filed a

complaint in this matter on August 11, 2017 relating to events that occurred at Wilkinson County

Correctional Facility (WCCF). The Court held a Spears1 hearing to screen and clarify Plaintiff’s

   claims on March 23, 2018. The claims articulated at the hearing supersede the Complaint.

 See Order [51].2


        1
            See Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985).

        2
         See Riley v. Collins, 828 F.2d 306, 307 (5th Cir. 1987) (stating that allegations made at a Spears
hearing supersede claims alleged in the complaint).
       Plaintiff claims that several correctional officers at WCCF failed to protect him. On

October 26, 2016, Plaintiff was allegedly robbed of his commissary items (food and personal

hygiene products) by another inmate, Marcus Sims. Plaintiff testified at the hearing that he was

taking a shower when Sims entered the cell. Sims threatened Plaintiff and his cellmate with a

knife and prevented Plaintiff from alerting the guards. Sims also stated he would stab Plaintiff if

he left his cell before the guards locked the cells down.

       After the alleged robbery, Plaintiff informed the guards on the next shift of the incident

but none of the commissary items were recovered. Plaintiff testified that he also informed Unit

Manager Diania Walker about the robbery and other altercations he had with Sims. It is

Plaintiff’s position that Defendant Walker ignored his concerns and instead allowed Sims to

work as an orderly. This allowed Sims to work outside of his cell most of the day and forced

Plaintiff to remain inside his cell to avoid Sims.

       Plaintiff then testified that he was able to “red tag” Sims in December of 2016. A “red

tag” request allows an inmate to be kept separate from another inmate who may pose a threat to

him or her. Sims and Plaintiff are no longer housed on the same unit, but Plaintiff still allegedly

fears for his life because he is presently housed with some of Sims’s friends. According to

Plaintiff, this fear has forced him to remain in his cell for months at a time, and he does not leave

to use the shower.

       Plaintiff sent grievances through the Administrative Remedy Program (ARP) to

Defendants Jody Bradley and Tracey Arbuthnot requesting to be transferred to another prison.

Plaintiff was not transferred to another prison. On October 5, 2017, Plaintiff claims he was

assaulted by another inmate he called “Baby-G.”3 Plaintiff alleges that Baby-G hit him on the



       3
           In a letter to the Court, Plaintiff said Baby-G may be Demarkevez Williams. [63] at 4.
                                                     2
head and cut his hand using a prison-made knife. Plaintiff believes that Baby-G is friends with

Marcus Sims. After the attack, the Unit Manager, Karen Brown, allegedly prevented Plaintiff

from “red-tagging” Baby-G.

        Defendants filed a Motion for Summary Judgment on July 2, 2018. Mot. [66]. Plaintiff

   responded on July 16, 2018. Resp. [70]. Defendants replied on July 29, 2018. Reply [72].

        Plaintiff has also filed three Motions [83], [84], and [85] requesting a transfer to another

prison. All pending Motions are now ripe for consideration.

                                      II. STANDARD OF REVIEW

        When a party objects to a Report and Recommendation this Court is required to “make a

de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1). See also Longmire v.

Gust, 921 F.2d 620, 623 (5th Cir. 1991) (Party is “entitled to a de novo review by an Article III

Judge as to those issues to which an objection is made.”) Such review means that this Court will

examine the entire record and will make an independent assessment of the law. The Court is not

required, however, to reiterate the findings and conclusions of the Magistrate Judge.

Koetting v. Thompson, 995 F.2d 37, 40 (5th Cir. 1993) nor need it consider objections that are

frivolous, conclusive or general in nature. Battle v. United States Parole Commission, 834 F.2d

419, 421 (5th Cir. 1997). No factual objection is raised when a petitioner merely reurges

arguments contained in the original petition. Edmond v. Collins, 8 F.3d 290, 293 (5th Cir. 1993).

                     III. PETITIONER’S OBJECTIONS AND ANALYSIS

        Judge Parker’s Report and Recommendation correctly states the summary judgment

standard and goes through the issues one by one. The Plaintiff, in a very lengthy objection

basically restates the facts and allegations of his Complaint. The Plaintiff is a prolific letter writer



                                                   3
and the Court has reviewed the letters that are part of the record as well as the objection and tried

to glean from them viable constitutional issues that the Plaintiff has. In order to keep some

consistency with the Report and Recommendation in this Court’s Order, the Court will address

the issues in the order that Judge Parker addressed them.

       A. Failure to Exhaust

       Even though “failure to exhaust” was clearly stated as a heading in the Report and

Recommendation the Plaintiff does not in any way address the finding that he had not complied

with the exhaustion requirement. Indeed, Plaintiff filed some of his grievances after he filed his

Amended Complaint. Judge Parker clearly points out the failure to exhaust defense, and the

Court finds that the reasoning of Judge Parker is correct and that Plaintiff has failed to exhaust

his administrative remedies prior to filing the suit as mandated by 42 U.S.C. §1997e(a).

       B. Failure to Protect Claims

       Much of the writings (letters and objection) of Plaintiff address what he claims to be

substantial risk of serious harm from other inmates and the fact that prison officials were

deliberately indifferent to his need for protection. To act with deliberate indifference, “the

official must both be aware of facts from which the inference could be drawn that a substantial

risk of serious harm exists, and he must also draw the inference.” Farmer v. Brennan, 511 U.S.

825, 834 (1994). While the prison officials did not grant everything that Plaintiff asked them,

the primary threat alleged came from an inmate named Marcus Sims. Marcus Sims was “red-

tagged” after the altercation he had with Plaintiff and nothing indicates that Defendant Walker

was aware of any threat from Sims prior to the robbery that Plaintiff alleges. Even under the

summary judgment standard Plaintiff has not created an inference that there are any substantial

facts in question and the case law cited in the Report and Recommendation clearly addresses the



                                                  4
pending issues. A question of fact has not been raised. Plaintiff has done nothing more than raise

generalized issues and points to no specifics regarding the failure to protect claims that

specifically address the defendants, Unit Manager Walker, Warden Bradley and Case Manager

Arbuthnot. Even taking the evidence in the light most favorable to the Plaintiff, he has not

demonstrated a failure to protect claim against Defendants Bradley and Arbuthnot.

C. Plaintiff’s Motions Requesting a Transfer

       The Motions to Transfer are DENIED because the Plaintiff does not have a constitutional

right to determine the facility where he serves his sentence.

                                       IV. CONCLUSION

               As required by 28 U.S.C. §636(b)(1) this Court has conducted an independent

review of the entire record and a de novo review of the matters raised by the objection. For the

reasons set forth, the Court concludes that Savinell’s Objections lack merit and should be

overruled. The Court further concludes that the proposed Report and Recommendation is an

accurate statement of the facts and the correct analysis of the law in all regards. Therefore, the

Court accepts, approves and adopts the Magistrate Judge’s factual findings and legal conclusions

contained in the Report and Recommendation.

       Accordingly, it is ordered that United States Magistrate Judge Michael T. Parker’s Report

and Recommendation is accepted pursuant to 28 U.S.C. §636(b)(1) and that Ryan Anthony

Savinell’s claim is DISMISSED WITH PREJUDICE. All other pending motions are DENIED

AS MOOT.

                         SO ORDERED this the ___1st____ day of March, 2019.



                                                 ___s/Keith Starrett ______________
                                                 UNITED STATES DISTRICT JUDGE

                                                  5
